UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-4457


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SETH KAMOSE ALI,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:14-cr-00090-FDW-DSC-1)


Submitted:   April 21, 2016                     Decided:   May 4, 2016


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed and remanded by unpublished per curiam opinion.


Anne M. Hayes, Cary, North Carolina, for Appellant. Jill
Westmoreland Rose, United States Attorney, Anthony J. Enright,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Seth    Kamose      Ali    appeals    his   conviction       of   assault        on   a

federal officer, in violation of 18 U.S.C. § 111(a)(1) (2012).

On appeal, Ali asserts two errors.                       First, he argues that the

evidence was insufficient to sustain a guilty verdict.                            Second,

he argues that a clerical error exists in the district court’s

judgment and should be corrected.                  For the reasons that follow,

we affirm Ali’s conviction but remand to correct the judgment’s

clerical error.

       We review de novo a denial of a motion for judgment of

acquittal.       United States v. White, 810 F.3d 212, 228 (4th Cir.

2016), petition for cert. filed, __ U.S.L.W. __ (U.S. Mar. 22,

2016)    (No.    15-8637).         “The     question      is   whether,    viewing       the

evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements

of     the    crime   beyond       a   reasonable         doubt.”        Id.    (internal

quotation marks omitted).                 In conducting this analysis, we do

not    review    credibility        determinations,         which   “are       within    the

sole    province      of    the    jury     and    not    susceptible      to    judicial

review.”        United States v. Burgos, 94 F.3d 849, 863 (4th Cir.

1996) (en banc).

       To     violate      18     U.S.C.     § 111(a),         “a   defendant       must:

(1) forcibly; (2) assault, resist, oppose, impede, intimidate,

or interfere with; (3) a designated federal officer; (4) while

                                             2
engaged in or on account of the performance of official duties

. . . (5) [with] the intent to do the acts specified in the

subsection.”     United States v. Arrington, 309 F.3d 40, 44 (D.C.

Cir.   2002)    (footnote   and   internal    quotation    marks     omitted).

Here, the only element in dispute is whether Ali intended to

assault Peachey or whether he accidentally closed the car door

on Peachey’s hand.

       Peachey testified at trial that he was behind Ali when he

attempted to throw a subpoena into the car through the car door.

Ali slammed the car door shut, but, with Peachey’s hand between

the door and the car frame, the door could not fully close.

Nevertheless, according to Peachey, Ali did not stop pulling on

the    door    but   maintained   strong     pressure     on   it,    trapping

Peachey’s left hand.        Peachey was forced to use his right hand

to attempt to pull the door open.             Ali continued to pull the

door shut on Peachey’s hand in an active “tug of war” with

Peachey.

       Based on this testimony, a reasonable jury could conclude

that, when Ali realized the door would not close, he formed the

intent to assault Peachey by continuing to force the door closed

on Peachey’s hand.      While Ali’s version of events may be equally

plausible, all reasonable inferences must be drawn in favor of

the Government.       Burgos, 94 F.3d at 863.       Because a reasonable

jury could have determined that Ali intended to assault Peachey,

                                     3
we conclude that the district court did not err in denying Ali’s

motion for judgment of acquittal.

       Ali also asserts that remand is appropriate to correct a

clerical error.         Courts may “at any time correct a clerical

error in a judgment.”        Fed. R. Crim. P. 36.            The jury found that

Ali did not use a deadly or dangerous weapon when he assaulted

Peachey,   but    the   judgment      states   that    Ali    was   convicted    of

assault on a federal officer with a deadly and dangerous weapon.

The Government concedes this clerical error and agrees that we

should remand the case to correct it.                We therefore remand this

matter for the limited purpose of correcting the clerical error

in the judgment.

       Accordingly, we affirm Ali’s conviction.                We dispense with

oral   argument    because      the    facts   and    legal     contentions     are

adequately   presented     in    the    materials     before    this   court    and

argument would not aid the decisional process.

                                                        AFFIRMED AND REMANDED




                                         4